Name: Council Regulation (EC) No 1087/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia and the exportation of certain processed agricultural products to Latvia
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade;  trade policy;  international trade;  agri-foodstuffs;  Europe
 Date Published: nan

 Avis juridique important|32003R1087Council Regulation (EC) No 1087/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia and the exportation of certain processed agricultural products to Latvia Official Journal L 163 , 01/07/2003 P. 0019 - 0037Council Regulation (EC) No 1087/2003of 18 June 2003adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Latvia and the exportation of certain processed agricultural products to LatviaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Protocol 2 to the Europe Agreement between the European Communities and Latvia, approved by Decision 98/98/EC, ECSC, Euratom of the Council and the Commission of 19 December 1997 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia of the other part(1), provides for tariff concessions for processed agricultural products originating in Latvia. Protocol 2 was amended by the Protocol adjusting trade aspects of the Europe Agreement with Latvia, hereinafter referred to as the "Adjusting Protocol", approved by Council Decision 1999/790/EC(2), and by Decision No 7/2001 of the EU-Latvia Association Council(3).(2) A trade agreement has recently been concluded which amends the Adjusting Protocol. The Agreement aims to improve economic convergence in preparation for the accession of Latvia to the European Union and is scheduled to enter into force not later than 1 July 2003. On the Community side that agreement lays down concessions in the form of complete liberalisation of trade for certain processed agricultural products.(3) The procedure for adopting a decision to amend the Adjusting Protocol will not be completed in time for it to enter into force on 1 July 2003. It is therefore necessary to provide for the application of the tariff concessions made to Latvia on an autonomous basis from 1 July 2003.(4) On processed agricultural products covered by Protocol 2 but not listed in this Regulation the provisions laid down in Protocol 2 should continue to apply.(5) For the importation of certain processed agricultural products no customs duties should be applied.(6) Processed agricultural products not covered by Annex I to the Treaty should not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(4).(7) The measures necessary to implement this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1From 1 July 2003 no customs duties shall be applied on imports of processed agricultural products originating in Latvia listed in the Annex.Article 2Processed agricultural products not listed in Annex I to the Treaty which are exported to Latvia shall not be eligible for export refunds under Regulation (EC) No 1520/2000.Article 3For processed agricultural products which are not covered by Annex I, the provisions laid down in Protocol 2 shall apply.Article 4The Commission may suspend the measures provided for in Articles 1 and 2 in case of non-application of the reciprocal preferences agreed by Latvia in accordance with the procedure referred to in Article 5(2).Article 51. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(6), hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 6This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 18 June 2003.For the CouncilThe PresidentG. Drys(1) OJ L 26, 2.2.1998, p. 1.(2) OJ L 317, 10.12.1999, p. 1.(3) OJ L 38, 8.2.2002, p. 26.(4) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEXProcessed agricultural products for which on imports no customs duties shall be applied or no export refunds shall be paid>TABLE>